Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 9, 2020

                                     No. 04-20-00416-CV

                      IN THE INTEREST OF C. C. E. JR., A CHILD

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-00379
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

       The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee's brief is due on or before January 28, 2021. No further extensions absent extenuating
circumstances.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court